Citation Nr: 1814420	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the effective dates of the dependency of the Veteran's children are proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran never filed a valid claim for dependency of his children attending school outside the date ranges for which they are already considered dependents, with the exception of the periods for which his children receive benefits under Chapter 35.


CONCLUSION OF LAW

The effective dates of the dependency of the Veteran's children are proper.  38 U.S.C. §§ 1115, 3562 (2012); 38 C.F.R. §§ 3.667, 3.707, 21.3023 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran disagrees with VA's decision to remove his children as dependents from his VA compensation award.

In general, any veteran whose disability is rated not less than 30 percent shall be entitled to additional compensation for his or her eligible dependents, including a child under the age of 18 years.  38 U.S.C. § 1115.  That additional compensation may be extended beyond the child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Educational assistance under Chapter 35 is generally payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021.  However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.  A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is thus a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 C.F.R. § 21.3023.

In an April 2003 rating decision, the Veteran was granted basic eligibility to dependents' educational assistance under Chapter 35 effective May 2001.

The Veteran has eleven children, but only three are of issue in this appeal.  The first, his son, was born in November 1988 and thus turned 18 in November 2006.  The second, his older daughter, was born in February 1990 and thus turned 19 in February 2008.  The third, his younger daughter, was born in March 1992 and thus turned 18 in March 2010.  

The Veteran submitted a request for approval of school attendance in April 2009 for his older daughter, indicating that she began school in September 2008 and was expected to graduate in June 2011.  In a September 2009 decision, she was returned to the Veteran's award from October 2008 to June 2011.

The Veteran submitted requests for approval of school attendance in November 2010, indicating that his son began school in September 2008 and his younger daughter began school in September 2010.  Both children were returned to the Veteran's award as dependent students in January 2011, effective the dates that they were reported to have begun school.

Review of the records subsequently indicated that the Veteran's younger daughter had elected Chapter 35 benefits in September 2010 and his son had elected such benefits in January 2011.  In a July 2011 decision, the Veteran was informed that his younger daughter and son were thus being removed from his award effective in September 2010 and January 2011 respectively.  The decision further noted that the Veteran's older daughter was to be removed from his award in July 2011 after she finished school in June 2011.  In a separate July 2011 letter, the Veteran was informed by the Debt Management Center in St. Paul, Minnesota, that he had a debt from overpayment in the amount of $3,576.

In his August 2011 notice of disagreement, the Veteran stated that he had not been overpaid but rather was underpaid.  As to his son, the Veteran stated that he should have received dependency compensation for the period from his 18th birthday in November 2006 to the date when he was reassigned to his award in January 2011.  The Veteran stated that his son had been in high school until June 2007 and had proceeded directly into college thereafter.  The Board notes that the Veteran's son was assigned to his award for the period from September 2008 to January 2011, based on the dates of school attendance given in the Veteran's November 2010 request for school attendance approval and the effective date of his Chapter 35 benefits.  As to his younger daughter, the Veteran stated that he should have received dependency compensation for the period from her 18th birthday in March 2010 until September 2010.  The Board notes that the Veteran's November 2010 request for approval of school attendance did not report school attendance prior to September 2010.

In a March 2014 statement, the Veteran continued to be under the impression that the September 2010 and January 2011 dates in the July 2011 letter were dates when his son and younger daughter were added as dependents, as opposed to the dates that they were removed due to their election of Chapter 35 benefits.

In his July 2014 substantive appeal and attached statement, the Veteran specifically stated that he was not appealing the decision to cease payment subsequent to the dependents' election of Chapter 35 benefits.  Rather, he was appealing the denial of compensation for the children removed as dependents on their 18th birthday.  At this point, the Veteran stated that his older daughter was removed as a dependent on her 18th birthday.  

In July 2015, the Veteran was granted a waiver of the $3,576 overpayment created from the period between his children's election of Chapter 35 benefits and the decision to remove them from dependency in July 2011.

At his September 2017 hearing, the Veteran again clarified that he was appealing the removal of his children from his award when they turned 18, despite the fact that they remained in school.

The Veteran's son was a dependent on his award prior to his 18th birthday in November 2006.  He was also considered a dependent as a student from September 2008 until he elected benefits under Chapter 35 effective January 2011.  Because the Veteran has explicitly stated that he is not seeking benefits for the period after the effective date of Chapter 35 benefits, the only period at issue with the Veteran's son is the period from November 2006 to September 2008.

The Veteran's older daughter was a dependent on his award prior to her 18th birthday in February 2008, and while she was in community college from October 2008 to June 2011.  The only period at issue with the Veteran's older daughter is the period between February 2008 and October 2008.

The Veteran's younger daughter was a dependent on his award prior to her 18th birthday in March 2010.  She was also considered a dependent as a student in September 2010 until she elected benefits under Chapter 35 effective the same month.  Because the Veteran has explicitly stated that he is not seeking benefits for the period after the effective date of Chapter 35 benefits, the only period at issue with the Veteran's younger daughter is the period from March 2010 to September 2010.

The Board finds that the Veteran has received dependency benefits for his children attending school during the exact periods that he applied for them in his claims.  In order to claim dependency of a high-school student, a claim must be filed within one year of the student's 18th birthday or date of enrollment, whichever comes later.  Here, the Veteran's claims for dependency made no reference to any time in high school.  The first time that the Veteran indicated to VA that his children were eligible for dependency as high school students was in his August 2011 notice of disagreement, more than one year after all of their 18th birthdays.  Furthermore, the Veteran has explicitly disclaimed any dependency benefit for the periods during which his son and younger daughter received benefits under Chapter 35.  For these reasons, the Board finds that the Veteran never filed a valid claim for dependency of his children attending school outside the date ranges for which they are already considered dependents, with the exception of the Chapter 35 periods.  The current effective dates of the dependency of the Veteran's children are therefore proper.


ORDER

The effective dates of the dependency of the Veteran's children are proper and the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


